                                             Case 4:19-cv-00255-HSG Document 106 Filed 01/12/21 Page 1 of 4



                                        1   TROUTMAN SANDERS LLP
                                            KEVIN F. KIEFFER (Bar #192193)
                                        2   kevin.kieffer@troutman.com
                                            ROSS SMITH (Bar #204018)
                                        3   ross.smith@troutman.com
                                            5 Park Plaza, Suite 1400
                                        4   Irvine, CA 92614-2545
                                            Telephone:     (949) 622-2700
                                        5   Facsimile:     (949) 622-2739

                                        6   HINKHOUSE WILLIAMS WALSH LLP
                                            JOSEPH A. HINKHOUSE (IL Bar #6199305) (pro hac vice)
                                        7   jhinkhouse@hww-law.com
                                            COLLEEN P. SORENSEN (IL Bar #6287454) (pro hac vice)
                                        8   csorensen@hww-law.com
                                            MICHELLE L. GOYKE (IL Bar #6316938) (pro hac vice)
                                        9   mgoyke@hww-law.com
                                            180 N. Stetson Avenue, Suite 3400
                                       10   Chicago, IL 60601
                                            Telephone:    (312) 784-5400
                                       11   Facsimile:    (312) 784-5499

                                       12   Attorneys for Plaintiff
             90 SOUTH SEVENTH STREET
             3300 WELLS FARGO CENTER




                                            NAVIGATORS SPECIALTY INSURANCE COMPANY
               MINNEAPOLIS, MN 55402




                                       13
MASLON LLP




                                       14   SHARTSIS FRIESE LLP
                                            ANTHONY B. LEUIN (Bar #95639)
                                       15   Aleuin@sflaw.com
                                            ROEY Z. RAHMIL (Bar #273803)
                                       16   rrahmil@sflaw.com
                                            One Maritime Plaza, 18th Floor
                                       17   San Francisco, CA 94111
                                            Telephone: (415) 421-6500
                                       18   Facsimile: (415) 421-2922

                                       19   MASLON LLP
                                            MARGO S. BROWNELL (MN Bar # 307324) (pro hac vice)
                                       20   margo.brownell@maslon.com
                                            BRYAN R. FREEMAN (MN Bar # 0387154) (pro hac vice)
                                       21   bryan.freeman@maslon.com
                                            JUDAH A. DRUCK (MN Bar No. 0397764) (pro hac vice)
                                       22   judah.druck@maslon.com
                                            3300 Wells Fargo Center 90 South Seventh Street
                                       23   Minneapolis, MN 55402-4140
                                            Telephone: (612) 672-8200
                                       24   Facsimile: (612) 672-8397

                                       25   Attorneys for Defendant
                                            ASSERTIO THERAPEUTICS, INC.
                                       26

                                       27

                                       28                                           -1-
                                            Case No.               JOINT STIPULATION AND [PROPOSED]
                                                                                         XXXXXXXXX ORDER
                                            4:19-cv-00255       REGARDING RESCHEDULING OF HEARING ON CROSS-
                                                                       MOTIONS FOR SUMMARY JUDGMENT
                                             Case 4:19-cv-00255-HSG Document 106 Filed 01/12/21 Page 2 of 4



                                        1
                                                                            UNITED STATES DISTRICT COURT
                                        2
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                        3

                                        4   NAVIGATORS SPECIALTY INSURANCE                       Case No. 4:19-cv-00255-HSG
                                            COMPANY,
                                        5
                                                               Plaintiff,
                                        6                                                        JOINT STIPULATION AND
                                            v.                                                   ORDER REGARDING
                                        7                                                        RESCHEDULING OF HEARING ON
                                            DEPOMED, INC. n/k/a ASSERTIO                         CROSS-MOTIONS FOR SUMMARY
                                        8   THERAPEUTICS, INC.,                                  JUDGMENT

                                        9                                   Defendant.           [LOCAL RULE 7-12]

                                       10                                                        Judge: Hon. Haywood S. Gilliam, Jr.

                                       11
                                                   Pursuant to Local Rules 6-1(b) and 6-2, Plaintiff Navigators Specialty Insurance Company
                                       12
             90 SOUTH SEVENTH STREET
             3300 WELLS FARGO CENTER




                                            (“Navigators” or “Plaintiff”) and Defendant Depomed, Inc. n/k/a Assertio Therapeutics, Inc.
               MINNEAPOLIS, MN 55402




                                       13
MASLON LLP




                                            (“Depomed” or “Defendant”), by and through their respective counsel, hereby stipulate and agree
                                       14
                                            that, subject to the approval of the Court, the motion hearing regarding the parties’ Cross-Motions
                                       15
                                            for Summary Judgment, currently scheduled to take place on January 21, 2021, shall be vacated
                                       16
                                            and the Cross-Motions for Summary Judgment shall be heard on January 28, 2021 at 2:00 p.m.
                                       17
                                            This stipulation is based on the accompanying Declaration of Margaret S. Brownell.
                                       18
                                                                                         Respectfully submitted,
                                       19

                                       20    Dated: January 11, 2021                       HINKHOUSE WILLIAMS WALSH LLP
                                       21

                                       22                                                         /s/ Colleen P. Sorensen
                                                                                           By:          Colleen P. Sorensen
                                       23
                                                                                           Attorney for Plaintiff
                                       24                                                  NAVIGATORS SPECIALTY INSURANCE
                                                                                           COMPANY
                                       25

                                       26

                                       27

                                       28                                                   -2-
                                             Case No.                                         XXXXX REGARDING
                                                                        JOINT STIPULATION AND ORDER
                                             4:19-cv-00255            RESCHEDULING OF HEARING ON CROSS-MOTIONS
                                                                                FOR SUMMARY JUDGMENT
                                             Case 4:19-cv-00255-HSG Document 106 Filed 01/12/21 Page 3 of 4



                                        1    Dated: January 11, 2021                  MASLON LLP

                                        2
                                                                                            /s/ Margaret S. Brownell
                                        3                                             By:        Margaret S. Brownell
                                        4                                             Attorney for Defendant
                                                                                      ASSERTIO THERAPEUTICS, INC.
                                        5

                                        6          ATTESTATION: The Filer attests that concurrence in the filing of this document has

                                        7   been obtained from all signatories.

                                        8

                                        9

                                       10

                                       11

                                       12
             90 SOUTH SEVENTH STREET
             3300 WELLS FARGO CENTER

               MINNEAPOLIS, MN 55402




                                       13
MASLON LLP




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28                                              -3-
                                             Case No.                  JOINT STIPULATION AND ORDER REGARDING
                                             4:19-cv-00255           RESCHEDULING OF HEARING ON CROSS-MOTIONS
                                                                               FOR SUMMARY JUDGMENT
                                            Case 4:19-cv-00255-HSG Document 106 Filed 01/12/21 Page 4 of 4



                                        1

                                        2                                  *     *     *
                                        3         PURSUANT TO STIPULATION IT IS SO ORDERED.

                                        4
                                            Dated: 1/12/2021
                                        5                                                 __________________
                                                                           THE HONORABLE HAYWOOD S. GILLIAM, JR.
                                        6                                  UNITED STATES DISTRICT COURT JUDGE
                                        7

                                        8

                                        9

                                       10

                                       11

                                       12
             90 SOUTH SEVENTH STREET
             3300 WELLS FARGO CENTER

               MINNEAPOLIS, MN 55402




                                       13
MASLON LLP




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28                                        -4-
                                            Case No.             JOINT STIPULATION AND ORDER REGARDING
                                            4:19-cv-00255      RESCHEDULING OF HEARING ON CROSS-MOTIONS
                                                                         FOR SUMMARY JUDGMENT
